DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 28 January 2022, the status of the claims is as follows:
Claims 1, 4, 14, and 15 are currently amended; 
Claims 9 and 11 are as originally filed; and
Claims 2, 3, 5-8, 10, 12, and 13 are previously presented.
Response to Arguments
3.	Applicant’s arguments, see Remarks, pp. 11-15, filed 28 January 2022, with respect to the rejection of claims 1-15 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, have been fully considered, and are persuasive in view of the Amendment, filed 28 January 2022.  The rejection of claims 1-15 has been withdrawn.
Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:  
As to Claim 1-15, neither Taylor, U.S. Patent No. 2012/0041318 A1, nor the prior art of record does not teach the tubular structure analysis apparatus of claim 1, the medical image diagnosis apparatus of claim 14, and the tubular structure analysis method of claim 15, including the following, in combination with all other limitations of the base claim:
 flow volume index and the observation value, allocate a prior distribution of errors to the latent variable of the temporarily structured dynamical model, calculate a posterior distribution based on the poor distribution and the data distribution, and identify the latent variable from a statistic value of the posterior distribution.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/03/2022